DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/30/2020, 11/09/2020, 12/02/2020, 03/02/2021, 05/18/2021, 07/13/2021, 01/04/2022, and 01/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,883,821. Although the claims at issue are not identical, they are not patentably distinct from each other:

Application No. 17/076,790
U.S. Patent No. 10,883,821
Claim 1
Claim 1
A method, comprising:
A method, comprising:
capturing by a pixel of an image sensor an image of an object illuminated by at least a first light;
capturing by a pixel of an image sensor an image of an object illuminated by at least a first light;
illuminating the object by a second light concurrently with the first light; and
illuminating the object by a second light concurrently with the first light; and
determining a depth of the object by generating a pixel-specific output from the pixel by integrating photoelectrons collected by the pixel over a predetermined time period based on an illumination level of the first light at a first level of illumination.
determining a depth of the object using an output of the pixel, the determining the depth of the object including: generating a pixel-specific output from the pixel by performing one of the following: generating the pixel-specific output by linearly integrating photoelectrons collected by the pixel over a predetermined time period based on an illumination level of the first light at a first level of illumination
Claim 2
Claim 1
wherein determining the depth of the object further comprises performing one of:
generating a pixel-specific output from the pixel by performing one of the following:
generating the pixel-specific output from the pixel by integrating photoelectrons collected by the pixel over the predetermined time period based on the illumination level of the first light at the first level of illumination, and
generating the pixel-specific output by linearly integrating photoelectrons collected by the pixel over a predetermined time period based on an illumination level of the first light at a first level of illumination, and
generating the pixel-specific output based on an instantaneous photo-current produced by the pixel during the predetermined time period upon detecting the second light reflected from the object based on the illumination level of the first light at a second level of illumination that is greater than the first level of illumination.
generating the pixel-specific output based on a natural logarithm of an instantaneous photo-current produced by the pixel during the predetermined time period upon detecting the second light reflected from the object based on the illumination level of the first light at a second level of illumination that is greater than the first level of illumination
Claim 3
Claim 1
wherein generating the pixel-specific output from the pixel by integrating photoelectrons collected by the pixel comprises linearly integrating photoelectrons collected by the pixel, and
generating the pixel-specific output by linearly integrating photoelectrons collected by the pixel over a predetermined time period based on an illumination level of the first light at a first level of illumination, and
wherein generating the pixel-specific output based on the instantaneous photo-current produced by the pixel comprises generating the pixel-specific output based on a natural logarithm of the instantaneous photo-current produced by the pixel.
generating the pixel-specific output based on a natural logarithm of an instantaneous photo-current produced by the pixel during the predetermined time period upon detecting the second light reflected from the object based on the illumination level of the first light at a second level of illumination that is greater than the first level of illumination
Claim 4
Claim 2
wherein the first light comprises ambient light and the second light comprises laser light.
wherein the first light comprises ambient light and the second light comprises laser light.
Claim 5
Claim 3
wherein illuminating the object by the second light comprises illuminating the object using a point scan with the second light.
wherein illuminating the object by the second light includes illuminating the object using a point scan with the second light.
Claim 6
Claim 6
wherein the first level of illumination is less than or equal to 10000 lux, and the second level of illumination is greater than 10000 lux.
wherein the first level of illumination is less than or equal to 10000 lux, and the second level of illumination is greater than 10000 lux.
Claim 7
Claim 4
wherein a light source of the second light comprises one of a visible laser light source, a near infrared laser light source, a point light source, a monochromatic illumination source, and an X-Y addressable laser light source.
wherein a light source of the second light comprises one of a visible laser light source, a near infrared laser light source, a point light source, a monochromatic illumination source, and an X-Y addressable laser light source.
Claim 8
Claim 5
wherein the image sensor comprises an array of pixels, and wherein the pixel is a pixel of the array of pixels.
wherein the image sensor comprises an array of pixels, and wherein the pixel is a pixel of the array of pixels.
Claim 9
Claim 7
generating a corresponding multi-bit output from an Analog-to-Digital Converter (ADC) associated with the pixel to capture the image; and
generating a corresponding multi-bit output from an Analog-to-Digital Converter (ADC) associated with the pixel to capture the image; and
wherein determining the depth of the object comprises:
wherein determining the depth of the object comprises:
outputting from the ADC associated with the pixel a single bit output that triggers generation of a pixel-specific timestamp value by the ADC, the pixel-specific timestamp value being representative of a timing instance when the pixel detects the second light reflected from the object.
outputting from the ADC associated with the pixel a single bit output that triggers generation of a pixel-specific timestamp value by the ADC, the pixel-specific timestamp value being representative of a timing instance when the pixel detects the second light reflected from the object.
Claim 10
Claim 10
A method, comprising:
A method, comprising:
generating a pixel-specific output for a pixel of an image sensor corresponding to a first light reflected from an object that is concurrently illuminated by the first light and a second light, the first light illuminating the object at a first level of illumination; and
generating a pixel-specific output for a pixel of an image sensor corresponding to a first light reflected from an object that is concurrently illuminated by the first light and a second light;
determining a depth of the object based at least in part on the pixel-specific output of the pixel using an instantaneous photo-current produced by the pixel during a predetermined time period upon detecting the first light reflected from the object based on an illumination level of the second light at a second level of illumination that is greater than the first level of illumination.
determining a depth of the object based at least in part on the pixel-specific output of the pixel by performing one of: generating the pixel-specific output based on a natural logarithm of an instantaneous photo-current produced by the pixel during the predetermined time period upon detecting the first light reflected from the object based on the illumination level of the second light at a second level of illumination that is greater than the first level of illumination
Claim 11
Claim 10
wherein determining the depth of the object further comprises performing one of:
determining a depth of the object based at least in part on the pixel-specific output of the pixel by performing one of:
using an instantaneous photo-current produced by the pixel during the predetermined time period upon detecting the first light reflected from the object based on an illumination level of the second light at the second level of illumination being greater than the first level of illumination, and
generating the pixel-specific output based on a natural logarithm of an instantaneous photo-current produced by the pixel during the predetermined time period upon detecting the first light reflected from the object based on the illumination level of the second light at a second level of illumination that is greater than the first level of illumination
generating the pixel-specific output by integrating photoelectrons collected by the pixel over the predetermined time period based on an illumination level of the second light at the first level of illumination.
generating the pixel-specific output by linearly integrating photoelectrons collected by the pixel over a predetermined time period based on an illumination level of the second light at a first level of illumination,
Claim 12
Claim 10
wherein generating the pixel-specific output based on the instantaneous photo-current produced by the pixel comprises generating the pixel-specific output based on a natural logarithm of the instantaneous photo-current produced by the pixel, and
generating the pixel-specific output based on a natural logarithm of an instantaneous photo-current produced by the pixel during the predetermined time period upon detecting the first light reflected from the object based on the illumination level of the second light at a second level of illumination that is greater than the first level of illumination
wherein generating the pixel-specific output from the pixel by integrating photoelectrons collected by the pixel comprises linearly integrating photoelectrons collected by the pixel.
generating the pixel-specific output by linearly integrating photoelectrons collected by the pixel over a predetermined time period based on an illumination level of the second light at a first level of illumination,
Claim 13
Claim 14
wherein, for the pixel, generating the pixel-specific output by linearly integrating photoelectrons collected by the pixel includes:
wherein, for the pixel, generating the pixel-specific output by linearly integrating photoelectrons collected by the pixel includes:
turning on a reset signal to reset the pixel to a predetermined voltage level, and
turning on a reset signal to reset the pixel to a predetermined voltage level, and
turning off the reset signal during linear integration of photoelectrons collected by the pixel over the predetermined time period; and
turning off the reset signal during linear integration of photoelectrons collected by the pixel over the predetermined time period; and
wherein, for the pixel, generating the pixel-specific output based on a natural logarithm of an instantaneous photo-current includes: turning on the reset signal to reset the pixel to the predetermined voltage level, and maintaining the reset signal on during the predetermined time period to generate the pixel-specific output.
wherein, for the pixel, generating the pixel-specific output based on a natural logarithm of an instantaneous photo-current includes: turning on the reset signal to reset the pixel to the predetermined voltage level, and maintaining the reset signal on during the predetermined time period to generate the pixel-specific output.
Claim 14
Claim 11
wherein the first light comprises laser light and the second light comprises ambient light.
wherein the first light comprises laser light and the second light comprises ambient light.
Claim 15
Claim 13
wherein the first level of illumination is less than or equal to 10000 lux, and the second level of illumination is greater than 10000 lux.
wherein the first level of illumination is less than or equal to 10000 lux, and the second level of illumination is greater than 10000 lux.
Claim 16
Claim 16
A system, comprising:
A system, comprising
an image sensor that captures an image of an object illuminated concurrently by a first light and a second light, wherein the image sensor comprises at least one pixel; and
an image sensor that captures an image of an object illuminated concurrently by a first light and a second light, wherein the image sensor comprises at least one pixel;
a processing unit that determines a depth of the object by:
a processing unit that determines a depth of the object
determining an illuminance level of the first light;
determining an illuminance level of the first light;
receiving a pixel-specific output from the pixel of the image sensor as one of:
receiving a pixel-specific output from the pixel of the image sensor as one of:
the pixel-specific output being based on an integration of photoelectrons collected by the pixel over a predetermined time period based on an illumination level of the first light at a first level of illumination, and 
the pixel-specific output being linearly integrating photoelectrons collected by the pixel over a predetermined time period based on an illumination level of the first light at a first level of illumination, and
the pixel-specific output being based on an instantaneous photo-current produced by the pixel during the predetermined time period upon detecting the second light reflected from the object based on the illumination level of the first light at a second level of illumination that is greater than the first level of illumination; and 
the pixel-specific output being based on a natural logarithm of an instantaneous photo-current produced by the pixel during the predetermined time period upon detecting the second light reflected from the object based on the illumination level of the first light at a second level of illumination that is greater than the first level of illumination; and
determining the depth of the object.
determining the depth of the object based on the pixel-specific output of the pixel.
Claim 17
Claim 16
wherein the pixel-specific output based on an integration of photoelectrons collected by the pixel over the predetermined time period comprises a linear integration of photoelectrons collected by the pixel over the predetermined time period, and
the pixel-specific output being linearly integrating photoelectrons collected by the pixel over a predetermined time period based on an illumination level of the first light at a first level of illumination, and
the pixel-specific output based on an instantaneous photo-current produced by the pixel during the predetermined time period comprises a natural logarithm of an instantaneous photo- current produced by the pixel during the predetermined time period.
the pixel-specific output being based on a natural logarithm of an instantaneous photo-current produced by the pixel during the predetermined time period upon detecting the second light reflected from the object based on the illumination level of the first light at a second level of illumination that is greater than the first level of illumination; and
Claim 18
Claim 18
wherein the first level of illumination is less than or equal to 10000 lux, and the second level of illumination is greater than 10000 lux.
wherein the first level of illumination is less than or equal to 10000 lux, and the second level of illumination is greater than 10000 lux.
Claim 19
Claim 19
wherein the image sensor further comprises a plurality of Analog-to-Digital Converter (ADC) unit that is associated with the pixel, the ADC unit performing at least one of:
wherein the image sensor further comprises a plurality of Analog-to-Digital Converter (ADC) unit that is associated with the pixel, the ADC unit performing at least one of:
generating a multi-bit output for the pixel as part of capturing the image of the object; and
generating a multi-bit output for the pixel as part of capturing the image of the object; and 
generating a single-bit output for the pixel when the depth of the object is to be determined.
generating a single-bit output for the pixel when the depth of the object is to be determined.
Claim 20
Claim 20
wherein to determine the depth of the object, the processing unit performs:
wherein to determine the depth of the object, the processing unit performs:
using the single-bit output of the ADC associated with the pixel to generate a pixel- specific timestamp value that is representative of a timing instance when the pixel detects the second light reflected from the object;
using the single-bit output of the ADC associated with the pixel to generate a pixel-specific timestamp value that is representative of a timing instance when the pixel detects the second light reflected from the object;
using the pixel-specific timestamp value to establish a correspondence between:
using the pixel-specific timestamp value to establish a correspondence between:
an offset distance between a collection optics associated with the image sensor and the pixel that detects the second light reflected light from the object, and
an offset distance between a collection optics associated with the image sensor and the pixel that detects the second light reflected light from the object, and
a scan angle used by a source of the second light to project the second light that is being detected by the pixel; and
a scan angle used by a source of the second light to project the second light that is being detected by the pixel; and
determining the depth of the object based on the offset distance and the scan angle.
determining the depth of the object based on the offset distance and the scan angle.



Claims 1-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Nos. 10,704,896, 10,883,822, 10,132,616, and 10,718,605. Although the claims at issue are not identical, they are not patentably distinct from each other, as the subject matter of the claims involve determining a depth of an object by generating a pixel-specific output by performing methods similar to those shown in the claim table above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of these claims recite that “determining the depth of the object further comprises performing one of:” and proceeds to list two different options for this process, one of which being the use of an instantaneous photocurrent, and the other being performing integration of photoelectrons. As this claim is written as “performing one of,” the broadest reasonable interpretation of this claim is that only one or the other option is required. In the case of the limitations presented in claim 2, the option regarding “integrating photoelectrons” is already claimed in the limitations of claim 1, and as such, if this is the chosen option, this claim does not provide any further limitations that claim 1 does not already provide. Regarding claim 11, the same is true regarding the option relating to “instantaneous photocurrent.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 2, this claim is indefinite, as the limitations of the claim appear to imply that “wherein determining the depth of the object further comprises performing one of” two possible method branches. However, given the rejection above of claim 2 under 35 U.S.C. 112(d), it can be seen that choosing the path regarding “integrating photoelectrons” already occurs due to being present in the limitations of claim 1. Thus, if this path is chosen, it is unclear if the intention is to do this step twice (once for claim 1, and again for claim 2), or if it is merely redundantly presented. Additionally, since the step regarding “integrating photoelectrons” must occur due to the limitation presented in claim 1, if the other claim 2 option is chosen (the limitation regarding “instantaneous photocurrent”), it is unclear if this method step is intended to happen instead of, or in addition to, the method step regarding “integrating photoelectrons.”

In regard to claim 11, this claim is indefinite, as the limitations of the claim appear to imply that “wherein determining the depth of the object further comprises performing one of” two possible method branches. However, given the rejection above of claim 11 under 35 U.S.C. 112(d), it can be seen that choosing the path regarding “instantaneous photocurrent” already occurs due to being present in the limitations of claim 10. Thus, if this path is chosen, it is unclear if the intention is to do this step twice (once for claim 10, and again for claim 11), or if it is merely redundantly presented. Additionally, since the step regarding “instantaneous photocurrent” must occur due to the limitation presented in claim 10, if the other claim 11 option is chosen (the limitation regarding “integrating photoelectrons”), it is unclear if this method step is intended to happen instead of, or in addition to, the method step regarding “instantaneous photocurrent.”

In regard to claims 3-6, these claims are either directly or indirectly dependent upon claim 2 and fail to remedy the deficiencies of the claim limitations discussed above. As such, these claims are also rejected as being indefinite.

In regard to claims 12-13, these claims are dependent upon claim 11 and fail to remedy the deficiencies of the claim limitations discussed above. As such, these claims are also rejected as being indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uffenkamp et al. (U.S. Publication No. 2016/0069779), hereinafter referred to as Uffenkamp.

In regard to claim 1, Uffenkamp teaches a method (Uffenkamp paragraph 20 noting a measurement and evaluation process), comprising:
capturing by a pixel of an image sensor (Uffenkamp paragraph 20 noting the measurement and evaluation unit analyzes the data of the image sensor) an image of an object (Uffenkamp paragraph 15 noting the method for monitoring measures the profile depth of at least one tire (object)) illuminated by at least a first light (Uffenkamp paragraph 20 noting the measurement can be readily adapted to the ambient light);
illuminating the object by a second light concurrently with the first light (Uffenkamp paragraph 20 noting an illumination apparatus); and
determining a depth of the object (Uffenkamp paragraph 15 noting the method for monitoring measures the profile depth of at least one tire (object)) by generating a pixel-specific output from the pixel by integrating photoelectrons collected by the pixel over a predetermined time period based on an illumination level of the first light at a first level of illumination (Uffenkamp paragraph 20 noting measurement and evaluation unit analyzes the data of the image sensor and provides optimal parameters for the illumination apparatus (illumination intensity) and/or for the image capture apparatus (integration time), which parameters prevent an under- or overexposure during the measurement).

In regard to claim 2, Uffenkamp teaches all of the limitations of claim 1 as discussed above. In addition, as best understood given the rejections under 35 U.S.C. 112(d) and 112(b) discussed above, Uffenkamp teaches wherein determining the depth of the object (Uffenkamp paragraph 15 noting the method for monitoring measures the profile depth of at least one tire (object)) further comprises performing one of: generating the pixel-specific output from the pixel by integrating photoelectrons collected by the pixel over the predetermined time period based on the illumination level of the first light at the first level of illumination (Uffenkamp paragraph 20 noting measurement and evaluation unit analyzes the data of the image sensor and provides optimal parameters for the illumination apparatus (illumination intensity) and/or for the image capture apparatus (integration time), which parameters prevent an under- or overexposure during the measurement).

In regard to claim 8, Uffenkamp teaches all of the limitations of claim 1 as discussed above. In addition, Uffenkamp teaches wherein the image sensor comprises an array of pixels, and wherein the pixel is a pixel of the array of pixels (Uffenkamp paragraph 57 noting image data provided by the image capture apparatus, it is implicit that an image captured by an image sensor would comprise at least one pixel, as the image would be an array of pixels).

In regard to claim 16, Uffenkamp teaches a system (Uffenkamp paragraph 20 noting a measurement and evaluation unit), comprising: 
an image sensor that captures an image (Uffenkamp paragraph 20 noting the measurement and evaluation unit analyzes the data of the image sensor)  of an object (Uffenkamp paragraph 15 noting the method for monitoring measures the profile depth of at least one tire (object)) illuminated concurrently by a first light (Uffenkamp paragraph 20 noting the measurement can be readily adapted to the ambient light) and a second light (Uffenkamp paragraph 20 noting an illumination apparatus), wherein the image sensor comprises at least one pixel (Uffenkamp paragraph 57 noting image data provided by the image capture apparatus, it is implicit that an image captured by an image sensor would comprise at least one pixel, as the image would be an array of pixels); and 
a processing unit that determines a depth of the object (Uffenkamp paragraph 15 noting the method for monitoring measures the profile depth of at least one tire (object)) by: 
determining an illuminance level of the first light (Uffenkamp paragraph 20 noting the measurement can be readily adapted to the ambient light); 
receiving a pixel-specific output from the pixel of the image sensor as one of: 
the pixel-specific output being based on an integration of photoelectrons collected by the pixel over a predetermined time period based on an illumination level of the first light at a first level of illumination (Uffenkamp paragraph 20 noting measurement and evaluation unit analyzes the data of the image sensor and provides optimal parameters for the illumination apparatus (illumination intensity) and/or for the image capture apparatus (integration time), which parameters prevent an under- or overexposure during the measurement).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Uffenkamp et al. (U.S. Publication No. 2016/0069779), hereinafter referred to as Uffenkamp, in view of Shpunt et al. (U.S. Publication No. 2013/0127854), hereinafter referred to as Shpunt.

In regard to claim 7, Uffenkamp teaches all of the limitations of claim 1 as discussed above. However, Uffenkamp does not expressly disclose wherein a light source of the second light comprises one of a visible laser light source, a near infrared laser light source, a point light source, a mono- chromatic illumination source, and an X-Y addressable laser light source.
In the same field of endeavor Shpunt teaches wherein a light source of the second light comprises one of a visible laser light source, a near infrared laser light source, a point light source, a mono- chromatic illumination source, and an X-Y addressable laser light source (Shpunt paragraph 46 noting to generate the pattern of spots, module 30 typically comprises a suitable radiation source 32, such as a collimated diode laser or a light-emitting diode (LED) or other light source with a radiation beam of appropriate shape; and Shpunt paragraph 70 noting radiation source 32 with a visible beam from a visible light source 112. Source 112 may be monochromatic or polychromatic. For example, source 112 may comprise a suitable laser diode or LED for monochromatic illumination, or it may comprise multiple laser diodes or LEDs of different colors (not shown), whose beams are modulated and combined in order to project the desired color at each point in the field of view).
It would have been obvious, for a  person having ordinary skill in the art before the effective filing date, to combine the teachings of Uffenkamp with the teachings of Shpunt because both disclosures relate to the field of image acquisition devices that project light onto an object in order to generate a depth image based on the reflective light. Thus, modified to incorporate the teachings of Shpunt, the teachings of Uffenkamp include all of the limitations of claim 7.

Claims 9 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Uffenkamp et al. (U.S. Publication No. 2016/0069779), hereinafter referred to as Uffenkamp, in view of Ovsiannikov et al. (U.S. Publication No. 2014/0078381), hereinafter referred to as Ovsiannikov. 

In regard to claim 9, Uffenkamp teaches all of the limitations of claim 16 as discussed above. However, Uffenkamp does not expressly disclose wherein capturing the image comprises:
generating a corresponding multi-bit output from an Analog-to-Digital Converter (ADC) associated with the pixel to capture the image; and
wherein determining the depth of the object comprises: outputting from the ADC associated with the pixel a single bit output that triggers generation of a pixel-specific timestamp value by the ADC, the pixel-specific timestamp value being representative of a timing instance when the pixel detects the second light reflected from the object.
In the same field of endeavor, Ovsiannikov teaches wherein capturing the image (Ovsiannikov abstract noting a control circuit/unit is provided, which is electrically coupled to the image sensor and the light source. This control circuit is configured to drive the light source with signals that cause the light source to project light to the object without interruption during at least a first time interval when all rows of a frame of pixels within the array are being sequentially read and during a second time interval when all rows of the frame of pixels within the array are being sequentially read) comprises:
generating a corresponding multi-bit output from an Analog-to-Digital Converter (ADC) associated with the pixel to capture the image (Ovsiannikov paragraphs 26-28 noting the S/H block 152 may sample and hold a pixel signal output from a pixel selected by the row driver 115 and the column driver 117. In detail, the S/H block 152 may sample and hold signals output from a pixel selected by the row driver 115 and the column driver 117 among the plurality of pixels included in the pixel array 140. The ADC 154 may perform analog-to-digital conversion on signals output from the S/H block 152 and output digital pixel data. At this time, the S/H block 152 and the ADC 154 may be integrated into a single chip. The ADC 154 may include a correlated double sampling (CDS) circuit (not shown), which performs CDS on signals output from the S/H block 152. At this time, the ADC 154 may compare a CDS signal with a ramp signal (not shown) and output a comparison result as the digital pixel data. The ISP 156 may perform digital image processing based on the pixel data output from the ADC 154); and
wherein determining the depth of the object comprises: outputting from the ADC associated with the pixel a single bit output that triggers generation of a pixel-specific timestamp value by the ADC, the pixel-specific timestamp value being representative of a timing instance when the pixel detects the second light reflected from the object (Ovsiannikov paragraph 28 noting The ISP 156 may perform digital image processing based on the pixel data output from the ADC 154. The ISP 156 may receive a signal generated by the pixels included in the pixel array 140, sense a time of flight (TOF) from the signal, and calculate a distance to the object 130. The ISP 156 may also interpolate an RGBZ Bayer signal and generate a 3D image signal using the interpolated signal).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Uffenkamp with the teachings of Ovsiannikov because both disclosures relate to the field of image capture devices with image sensors having an array of pixels which are configured to receive light reflected from an object that is projected from a light source in order to determine depth information of the object. Thus, modified to incorporate the teachings of Ovsiannikov, the teachings of Uffenkamp include all of the limitations presented in claim 9.

In regard to claim 19, Uffenkamp teaches all of the limitations of claim 16 as discussed above. However, Uffenkamp does not expressly disclose wherein the image sensor further comprises a plurality of Analog-to-Digital Converter (ADC) unit that is associated with the pixel, the ADC unit performing at least one of:
generating a multi-bit output for the pixel as part of capturing the image of the object; and
generating a single-bit output for the pixel when the depth of the object is to be determined.
In the same field of endeavor, Ovsiannikov teaches wherein the image sensor (Ovsiannikov abstract noting a control circuit/unit is provided, which is electrically coupled to the image sensor and the light source. This control circuit is configured to drive the light source with signals that cause the light source to project light to the object without interruption during at least a first time interval when all rows of a frame of pixels within the array are being sequentially read and during a second time interval when all rows of the frame of pixels within the array are being sequentially read) further comprises a plurality of Analog-to-Digital Converter (ADC) unit that is associated with the pixel, the ADC unit performing at least one of: generating a multi-bit output for the pixel as part of capturing the image of the object (Ovsiannikov paragraphs 26-28 noting The S/H block 152 may sample and hold a pixel signal output from a pixel selected by the row driver 115 and the column driver 117. In detail, the S/H block 152 may sample and hold signals output from a pixel selected by the row driver 115 and the column driver 117 among the plurality of pixels included in the pixel array 140. The ADC 154 may perform analog-to-digital conversion on signals output from the S/H block 152 and output digital pixel data. At this time, the S/H block 152 and the ADC 154 may be integrated into a single chip. The ADC 154 may include a correlated double sampling (CDS) circuit (not shown), which performs CDS on signals output from the S/H block 152. At this time, the ADC 154 may compare a CDS signal with a ramp signal (not shown) and output a comparison result as the digital pixel data. The ISP 156 may perform digital image processing based on the pixel data output from the ADC 154); and
generating a single-bit output for the pixel when the depth of the object is to be determined (Ovsiannikov paragraph 28 noting The ISP 156 may perform digital image processing based on the pixel data output from the ADC 154. The ISP 156 may receive a signal generated by the pixels included in the pixel array 140, sense a time of flight (TOF) from the signal, and calculate a distance to the object 130. The ISP 156 may also interpolate an RGBZ Bayer signal and generate a 3D image signal using the interpolated signal).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Uffenkamp and Ovsiannikov for the same reasons as discussed above in regard to claim 9.

Allowable Subject Matter
Claims 3-6, 17-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10-15 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b), (d), and the double patenting rejections discussed above in this Office Action.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the combination of limitations presented in the independent claims, with specific regard to the determining the depth of the object including: generating a pixel-specific output from the pixel by performing one of the following: generating the pixel-specific output by integrating photoelectrons collected by the pixel over a predetermined time period based on an illumination level of the first light at a first level of illumination, and generating the pixel-specific output based on an instantaneous photo-current produced by the pixel during the predetermined time period upon detecting the second light reflected from the object based on the illumination level of the first light at a second level of illumination that is greater than the first level of illumination.

The closest prior art of reference, Uffenkamp et al. (U.S. Publication No. 2016/0069779), discloses a device for measuring the profile of the tread of a tire, including an illumination apparatus which projects a plurality of light lines, and an image capture apparatus which is formed to capture at least one image of the profile to be measured. A measurement and evaluation unit analyzes the data of the image sensor and provides optimal parameters for the illumination apparatus (illumination intensity) and/or for the image capture apparatus (integration time), which parameters prevent an under- or overexposure during the measurement). However, Uffenkamp does not expressly disclose generating the pixel-specific output based on the instantaneous photocurrent produced by the pixel comprises generating the pixel-specific output based on a natural logarithm of the instantaneous photo-current produced by the pixel.

The next closest prior art of reference, Shpunt et al. (U.S. Publication No. 2013/0127854), discloses methods and apparatuses for efficient projection of patterns, particularly for 3D mapping, comprising objective optics which form an image on a sensor of the projected pattern appearing on the scene in the region of interest. However, Shpunt does not expressly disclose generating a pixel-specific output from the pixel by performing one of the following: generating the pixel-specific output by linearly integrating photoelectrons collected by the pixel over a predetermined time period based on an illumination level of the first light at a first level of illumination, and generating the pixel-specific output based on a natural logarithm of an instantaneous photo-current produced by the pixel during the predetermined time period upon detecting the second light reflected from the object based on the illumination level of the first light at a second level of illumination that is greater than the first level of illumination.

The next closest prior art of reference, Ovsiannikov et al. (U.S. Publication No. 2014/0078381), discloses a control circuit which is electronically coupled to the image sensor and the light source, the control circuit configured to drive the light source with signals that cause the light source to project light to the object without interruption during at least a first time interval when all rows of a frame of pixels within the array are being sequentially read and during a second time interval when all rows of the frame of pixels within the array are being sequentially read. However, Ovsiannikov does not expressly disclose generating a pixel-specific output from the pixel by performing one of the following: generating the pixel- specific output by linearly integrating photoelectrons collected by the pixel over a predetermined time period based on an illumination level of the first light at a first level of illumination, and generating the pixel-specific output based on a natural logarithm of an instantaneous photo-current produced by the pixel during the predetermined time period upon detecting the second light reflected from the object based on the illumination level of the first light at a second level of illumination that is greater than the first level of illumination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488